Citation Nr: 0518589	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  03-28 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for shortness of 
breath.

2.  Entitlement to an increased evaluation for diabetes 
mellitus, currently rated as 20 percent, from an initial 
grant of service connection. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to February 
1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

In June 2004, the Board remanded the veteran's claims in 
order to request private treatment records, obtain a VA 
examination report, and to conduct any additional evidentiary 
development deemed appropriate.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Evidence of record shows that the veteran selected the 
Georgia State Department of Veteran Affairs and completed a 
VA Form 21-22, Appointment of Veterans Service Organization 
as Claimant's Representative in May 1992.  In April 2005, the 
Appeals Management Center (AMC) issued a supplemental 
statement of the case (SSOC) to the veteran, but failed to 
provide a copy of the SSOC to the veteran's appointed 
representative.  Under 38 C.F.R. § 19.31(b) (2004), the AMC 
should furnish both the appellant and his representative a 
copy of the SSOC.  

In view of the foregoing, this case is REMANDED for the 
following:

Issue a copy of the April 2005 
supplemental statement of the case (SSOC) 
to the veteran's representative.  An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




